Prospectus Supplement Supplement dated February 19, 2010 American Century Asset Allocation Portfolios, Inc. (Prospectus dated December 1, One Choice Portfolio®:Very Conservative One Choice Portfolio®:Conservative ■ One Choice Portfolio®:Moderate One Choice Portfolio®:Aggressive ■ One Choice Portfolio®:Very Aggressive American Century California Tax-Free and Municipal Funds (Prospectus dated January 1, California Tax-Free Money Market Fund American Century Capital Portfolios, Inc. (Prospectuses dated August 1, Equity Income Fund ■ Equity Index Fund ■ Large Company Value Fund Real Estate Fund ■ Value Fund American Century Growth Funds, Inc. (Prospectus dated December 1, 2009) Legacy Focused Large Cap Fund ■ Legacy Large Cap Fund ■ Legacy Multi Cap Fund American Century International Bond Funds (Prospectus dated November 1, International Bond Fund American Century Municipal Trust (Prospectuses dated October 1, 2009) Long-Term Tax-Free Fund ■ Tax-Free Money Market Fund American Century Investment Trust (Prospectuses dated August 1, 2009) Core
